Citation Nr: 1401205	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-43 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability evaluation for service-connected right ear high frequency hearing loss.

2.  Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2013.  The transcript of the hearing has been associated with the Virtual VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's right ear hearing loss claim requires additional development.  

During the June 2013 hearing, the Veteran specifically stated that this disability had increased in severity since his most recent VA Compensation and Pension examination in January 2010.  When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Further, the Veteran underwent a VA outpatient audiogram in November 2012.  This record is associated with the Virtual VA claims file.  The results from the November 2012 appear worse than the results from the January 2010 VA examination.  However, the November 2012 results are not adequate for rating purposes under 38 C.F.R. § 4.85 (2013).

In order to properly evaluate the claim, to include consideration of whether staged ratings are warranted, another examination should be conducted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, the claim of entitlement to a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324 is inextricably intertwined with the claim being remanded, and therefore should be considered together with that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA treatment records not already on file.  

2.  After completion of the foregoing, provide the Veteran with an audiological examination.  The claims file must be made available to the examiner and all appropriate tests should be performed.  

The examiner should fully describe the functional effects of the Veteran's hearing loss disability.

A complete rationale for all opinions expressed must be provided.  

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought by this appeal is not granted, then provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


